PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,894,649
Issued: November 25, 2014 
Application No. 13/733,682
Filed: 3 Jan 2013
For: EXTERNAL FIXATION SYSTEM

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.378(b), filed March 23, 2022, to accept the delayed payment of a maintenance fee for the above-identified patent.

The petition is DISMISSED.

If reconsideration of this decision is desired, a petition for reconsideration under 37 CFR 1.378(d) must be filed within TWO (2) MONTHS from the mail date of this decision. Extension of this two-month time limit can be granted under 37 CFR 1.136(a). This is not a final agency action within the meaning of 5 USC 704.

This patent expired on November 25, 2018 for failure to pay the 3.5-year maintenance fee. A petition to accept the unintentionally delayed payment of a maintenance fee under 35 USC 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee forth in 37 CFR 1.17(m).

The petition fails to satisfy requirement (1) set forth above. Petitioner has not submitted the required statement of unintentional delay. However, this petition was filed more than two years after the patent expired for nonpayment of a maintenance fee.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment was unintentional where the petition to accept such maintenance fee payment was filed more than two years after the date the patent expired for nonpayment. See, Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO remains concerned with three periods of delay. Petitioner is again reminded that the burden of proof to establish that the delay from the due date for the payment of the maintenance fee until the filing of a grantable petition was unintentional within the meaning of 35 USC 41(c)(1) and 37 CFR 1.378 rests with the petitioner. 

The first period of delay petitioner must further address on renewed petition is the delay in payment of the maintenance fee that resulted in the expiration of this patent. The statement accompanying the petition indicates that Dr. Laird was responsible for maintaining the patent on behalf of the assignee. The statement attributes the failure to timely remit the maintenance fee to the death of Dr. Laird.

The statement lacks sufficient details to establish that the delay from the due date for the payment of the maintenance fee until the filing of a grantable petition was unintentional. The maintenance fee was due on or before November 25, 2018. As it is not known when Dr. Laird passed away, it cannot be found that the failure to pay the maintenance fee is attributable solely to the death of Dr. Laird.

It is further noted that assignee was represented by Kenneth M. Bush during the course of prosecution. The petition and accompanying statement do not explain what responsibility Mr. Bush had with respect to maintaining the patent in force.

The second period of delay petitioner must further address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.378(b). Petitioner must explain why the instant petition was not filed until March 23, 2022.

The petition and accompanying statement do not specify when it was discovered that the patent was expired. As the circumstances surrounding when and how assignee became aware that the patent was expired and when and what action was taken to seek reinstatement of the patent, it cannot be determined that the entire delay in submitting the instant petition was unintentional.

The third period of delay petitioner must further address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.378(b). Petitioner continues to bear the burden of establishing that the entire period of time, from the time that the maintenance fee was due until the filing of a grantable petition, has been unintentional.

Petitioner is advised as a courtesy:

Assuming patentee is successful in establishing that the failure to timely remit the first maintenance fee was unintentional, the second maintenance fee will be due on or before November 25, 2022. Failure to timely remit the 7.5-year maintenance fee and 7.5-year surcharge or provide written authorization for the Finance Office to charge these fees to a deposit account on or before November 25, 2022 would prevent the reinstatement of the patent without the submission of an additional petition (and petition fee) with respect to the 7.5-year maintenance fee.

Accordingly, petitioner should consider submitting a written authorization to the Office to charge the 7.5-year maintenance fee and 7.5-year surcharge to practitioner’s deposit account. 

Such written authorization may be included in any request for reconsideration of the instant petition decision provided the request for reconsideration clearly and explicitly requests the undersigned to charge the 7.5-year maintenance fee and 7.5-year surcharge to practitioner’s deposit account AND the request for reconsideration is filed on or before November 25, 2022.

Further correspondence with respect to this matter should be addressed as follows:

By Mail:		Mail Stop PETITION
			Commissioner for Patents
			Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		U. S. Patent and Trademark Office
			Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

The centralized facsimile number is (571) 273-8300.

Via EFS-Web

Telephone inquiries should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions